DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office action is in reply to filing by applicant on 08/16/2021.
Claims 1 - 20 are currently pending and have been examined.
This action is made non-final. 

Obviousness Type Double Patenting Provisional Rejection
The nonstatutory double patenting provisional rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
If and when the below mentioned application ever ripens into a patent, then a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection herein based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 20 herein are provisionally  rejected on the ground of nonstatutory double patenting as being unpatentable over independent claim 1 of the CirclesX LLC application number 17082249, which has the same inventor as the present application.
Although the claims at issue herein are not word for word identical with application's 17082249 claims, they are not patentably distinct. Both the above mentioned application and this application are directed to establishing shipping units for delivery, and it would have been obvious to add so called forward or futures contracts to these claims as they are common in that industry.
Drawing Objection
 New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because FIG.'s 4, 11, 27, 31, 32, 34, 35, and 80  of the drawings are illegible and do not comply with line uniformity, density definition requirement and the use of shading standards put forth in 37 CFR 1.84 (l) and (m): 
(l) All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning. 
(m) Shading. The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See paragraph (h)(3) of this section. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45°. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. 
The Examiner notes that due the grayscale conversion process inherent in the Office's electronic application filing system, elements of FIG.'s 4, 11, 27, 31, 32, 34, 35, and 80  will be further rendered illegible which interferes with providing a clear disclosure of the invention to the public.
Applicant may further refer to MPEP § 608.02 et seq. for further information regarding acceptability of drawings presented in a utility patent application.

	
	


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims  1 - 20 are rejected pursuant to 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.

Independent claim 1 is directed to a method (process), independent claim 9 is directed to a method (process), and independent claim 17 is  directed to a system (machine). The independent claims are mirrored but for the substitution of the term "freight" for "transportation" in method claim 9. That said, the independent claims are thus directed to eligible statutory categories of invention pursuant to 35 USC 101. (Step 1: YES, the independent claims all fall within a statutory category).
Examiner has identified independent method claim 1 as the claim that represents the claimed invention for 35 USC 101 analysis:
Claim 1 (9, 17) recites, in part, the limitations of:
receiving origin location data and destination location data from a first user, wherein the origin location data corresponds to a geographic origin and the destination location data corresponds to a geographic destination; determining a plurality of virtual hubs along the one or more routes, wherein the plurality of virtual hubs comprises a first virtual hub based on the origin location data and a second virtual hub based on the destination location data; transmitting market depth data for a transportation capacity exchange for one or more transportation capacity units to the first user, wherein the one or more transportation capacity units correspond to one or more seats traveling from the first virtual hub to the second virtual hub, and wherein the market depth data comprises one or more bid prices and one or more offer prices for the one or more transportation capacity units; receiving transaction input data from the first user based on the market depth data, wherein the transaction input data comprises data corresponding to acceptance of a respective bid price or a respective offer price provided by a second user for a respective transportation capacity unit; and generating a forward commodity contract between the first user and the second user based on the received transaction input data, comprising applying one or more unit transformations to the respective transportation capacity unit.  
Several dependent claims further refine the abstract idea of claims 1, 9, and 17:
wherein generating the forward commodity contract comprises generating one or more definitions for: an affiliate, an agreement, an interest rate, an assigning party, a bankrupt entity, a business day, a buyer, a claiming party, a claim, a confirmation, a contract price, a contract value, a contractual currency, one or more costs, a defaulting party, a default rate, delivery, an early termination date, an effective date, an event of default, one or more force majeure terms, general terms and conditions, independent amount, one or more letters of credit, a margin party, a non-defaulting party, an option, an option buyer, an option seller, one or more parties, a payment date, one or more performance assurance terms, a person, a premium, a present value discount rate, an ask yield, a product, a recording, a replacement value, a seller, a settlement amount, taxes, a term, a terminated transaction, a termination payment, a termination replacement price, a termination replacement transaction, a trade date, a transaction, the respective transportation capacity unit, one or more confirmation terms, one or more inconsistency terms, one or more remedies, one or more notices, one or more closeout setoff terms, credit support, grant of security interest, one or more liabilities, one or more damages, one or more representations, one or more warranties, indemnification, a successor, one or more dispute resolution terms, severability, confidentiality, one or more limitations, or combinations thereof. (claims 2,10,18); wherein generating the forward commodity contract comprises generating a futures specification contract, a swap and derivative specification contract, a financial swap specification contract, a financial option specification contract, a financial exchanged traded futures specification contract, a financial exchanged traded fund specification contract, an asset backed security specification contract, a physical swap specification contract, a physical option specification contract, or combinations thereof (claims 3,11,19); wherein the received transaction input data comprises data corresponding to acceptance of the respective bid price or the respective offer price provided by the second user for the respective transportation capacity unit.  (claims 4,12,20);  receiving transportation mode data from the first user, wherein the transportation mode data indicates a selection by the first user of one or more transportation vehicles for traveling from the first virtual hub to the second virtual hub, wherein the one or more transportation vehicles include the one or more seats, and wherein the one or more transportation vehicles comprise an automobile, an aircraft, an autonomous vehicle, a motorcycle, a bicycle, a boat, a bus, a subway car, a taxicab, a train, or a delivery vehicle; and transmitting the market depth data based on the received transportation mode data. (claims 5,13); further comprising scheduling delivery of the respective transportation capacity unit based on the forward commodity contract.  (claims 6,14); wherein the market depth data further comprises: a bid queue for the one or more bid prices, wherein the one or more bid prices are ranked in the bid queue from highest price to lowest price, and wherein respective bid prices of the same value are ranked by time in the bid queue; and an offer queue for the one or more offer prices, wherein the one or more offer prices are ranked in the offer queue from lowest price to highest price, and wherein respective offer prices of the same value are ranked by time in the offer queue. (claims 7,15); the respective bid price comprises an original bid price, a resale bid price, or a transfer bid price; and the respective offer price comprises an original offer price, a resale offer price, or a transfer offer price. (claims 8,16). 
The claims recite an abstract idea, which is:
shipping / bidding and otherwise buying / selling freight related cargo items using available space in vehicles and using available routes.
The above claim limitations, under their broadest reasonable interpretation, cover performance of the limitation(s) as certain methods of organizing human activity which include a fundamental economic principal or practice and/or a commercial / legal interaction. As such, the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. (Step 2A - Prong 1: YES. The claims recite an abstract idea).
The above referenced independent claim limitations do not integrate the abstract idea into a practical application because those limitations simply apply generic computer components to the recited abstract idea, without more. They otherwise attempt to use a computer as a tool to perform the abstract idea.  The  "memory", "processors" and "systems" additional computer limitations of the independent claims  are simply being applied as tools as against the abstract idea. These computer related elements additionally quite generally link the abstract idea above noted to computer technology. The recitation of a generic computer component(s) in a claim does not necessarily preclude that claim from reciting an abstract idea. These computer / computer related elements are simply applied as tools to the abstract idea. The computer related limitations of the above analyzed claim(s) are moreover all recited at a high-level of generality (e.g., a generic computer performing a generic computer function). These computer related additional elements in the independent claims do not integrate the articulated abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and said additional computer elements are also set forth with a high level of generality.
Any other possible computer or non-computer related elements in any of the claims which may be relevant to the present 35 USC 101 analysis include: 
additional non-computer related elements in the independent claims (forward commodity contract); 
additional non-computer related elements in the dependent claims (a futures specification contract, a swap and derivative specification contract, a financial swap specification contract, a financial option specification contract, a financial exchanged traded futures specification contract, a financial exchanged traded fund specification contract, an asset backed security specification contract, a physical swap specification contract, a physical option specification contract, automobile, aircraft, autonomous vehicle, motorcycle, bicycle, boat, bus, subway car, taxicab, train, delivery vehicle, original bid price, resale bid price, transfer bid price; offer price, resale offer price, transfer offer price);  
additional computer related elements in the dependent claims, which are not derived from their dependencies upon the independent claims (none); 
Examiner notes that the sum total of all of the above detailed claim elements still fail to integrate the articulated abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, whether they are considered either separately or as an ordered combination, and any additional (computer related ) elements in the any of the claims are still set forth at a high level of generality.
The claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additionally claimed elements in any of the claims do not integrate the abstract idea into a practical application).
Lastly, per 35 USC 101, the claims lack additional elements which are sufficient to amount to significantly more than the abstract idea (judicial exception), either separately or as an ordered combination. This lack of providing significantly more than the judicial exception is also referred to as a claim lacking an  “inventive concept”. As discussed above with respect to integration of the abstract idea into a practical application, the additional computer related elements consisting here of the above detailed various pieces of computer hardware amount to no more than mere instructions to perform the judicial exception by applying generic computer(s) / computer components to it, and/or generally linking the abstract idea to computer technology. Mere instructions to perform a judicial exception by applying generic computer components and thereby automating the process cannot provide an inventive concept. The above detailed non-computer elements of the claim set also fail to amount to significantly more than the abstract idea (judicial exception), either separately or as an ordered combination. This Application's lack of providing significantly more than the judicial exception is also referred to as its claims lacking an “inventive concept. See MPEP 2106.05(f) where applying a computer as a tool to the abstract idea is not indicative of significantly more. The above detailed non-computer related elements do not change the outcome of the analysis, as they all simply further limit ways which the abstract idea may be performed.  (Step 2B: NO. The claims do not provide significantly more than the judicial exception).
Claims 1 - 20  are not patent-eligible pursuant to 35 USC 101.  

Claim Rejections – 35 USC 103


In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
     obviousness or nonobviousness.



Claims 1 - 6, 9 - 14, and 17 - 20 are rejected pursuant to 35 USC 103 as being unpatentable over Strimling (US20100114790A1) in view of Alvarado (US7634442B2).

Regarding claims 1, 9, and 17:
Strimling discloses:
receiving origin location data and destination location data from a first user, wherein the origin location data corresponds to a geographic origin and the destination location data corresponds to a geographic destination; ("These preferred distribution channels may be the channels in the multi-channel distribution network providing the lowest cost route or the shortest time route between a given producer and a specific destination, and may include information on that channel such as the route, the time required, the distribution costs, distribution intermediaries that may be involved and so on. These analyses may be conducted in a single process step, for example in an off-line analysis conducted once a week. Analysis system 200 may generate a solution set 238 a based on the consumer inquiry 2309, the volume thresholds 2305 and preferred channels 2306", [0155]) 
determining a plurality of virtual hubs along the one or more routes, wherein the plurality of virtual hubs comprises a first virtual hub based on the origin location data and a second virtual hub based on the destination location data; ;                           Throughout this document, claim limitations will be given their Broadest Reasonable Interpretation (BRI) in view of the disclosure as filed (Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), MPEP § 2111), and this may be the only express notice of BRI's multiple application(s) herein; that said, the just referenced claim limitation's meaning under BRI includes any route of any sort which has a beginning and an end, that said   .   .   .   "virtual hub" to include  any location associated with any route, that said .  .  .  ("These preferred distribution channels may be the channels in the multi-channel distribution network providing the lowest cost route or the shortest time route between a given producer and a specific destination, and may include information on that channel such as the route, the time required, the distribution costs, distribution intermediaries that may be involved and so on.", [0155]);
transmitting market depth data for a transportation capacity exchange for one or more transportation capacity units to the first user, wherein the one or more transportation capacity units correspond to one or more seats traveling from the first virtual hub to the second virtual hub, and wherein the market depth data comprises one or more bid prices and one or more offer prices for the one or more transportation capacity units; and  Under BRI as above, this limitation's meaning includes any space of whatsoever kind used in association with the shipping or transportation of anything,   .  .  .    ("the product may be shipped to the pick-up location 2011, the consumer may be billed 2019 and notified 2019 of the delivery.", [0148]) and any bid of any sort associated with freight or shipping cargo  .  .  . ("For example, a consumer or a group of consumers could use this analysis system to conduct an auction whereby producers and/or distribution intermediaries are bidding competitively for the right to supply to that consumer. Similarly, a producer or group of producers could use this analysis system to conduct an auction whereby consumers and/or distribution intermediaries are competitively bidding for the opportunity to buy product and/or services. Finally, a distribution intermediary may conduct auctions whereby consumers and/or producers are competitively bidding for product contracts and distribution services. ", [0159]) and as to "offer prices", the limitation includes any offer price of any sort associated with the shipping or transportation of cargo  .   .   .   ("Examples of supply parameters provided by a producer 812 include, but are not limited to: type of supply, which may include: external supply signals, such as an offer to sell product from a producer, harvester or primary source, an offer to sell product from a distributor or secondary source, a commitment to sell at a fixed price, a commitment to sell a volume at the best available price, an existing agreement to sell under pre-established terms, an electronic signal from a source carrying any of these parameters; ", [0121]) and ("The product cost associated with the producer is noted in dollar figures adjacent the producer and the price the consumer is willing to pay for the product is noted in dollars adjacent the consumer. The delivery cost to the consumer or distributor along each of a plurality of distribution channels 600-1, 600-2 is noted in dollars adjacent each channel.", [0112]);
receiving transaction input data from the first user based on the market depth data, wherein the transaction input data comprises data corresponding to acceptance of a respective bid price or a respective offer price provided by a second user for a respective transportation capacity unit; and                 Per BRI as above, this limitation's meaning includes the acceptance or offer of any bid associated with any cargo of any sort connected with transportation or shipping,   .   .   .  ("The solution set 238 c may be presented to the distributor which may then generate a stream of purchase orders 2708 and a separate or associated stream of sales orders 2709.", [0161]) and  ("The system may issue a notice of auction 2603 to registered consumers and solicit redistributor bids for product 2610 and consumer bids for product 2604. The consumer bids 2604 may then be combined with distribution parameters 816 and supply parameters 812 by analysis system 200 to generate an initial solution set of options", [0160]) and ("FIG. 6 illustrates another exemplary embodiment of a system and method according to the present disclosure wherein a consumer may be provided an option to pick up a product at a location within some geographic radius R, or alternatively may be offered the option of delivery to a desired location. As shown, a distribution network 100 d may include a distribution intermediary 602, a producer 604, and a consumer 606. The product cost associated with the producer is noted in dollar figures adjacent the producer and the price the consumer is willing to pay for the product is noted in dollars adjacent the consumer. The delivery cost to the consumer or distributor along each of a plurality of distribution channels 600-1, 600-2 is noted in dollars adjacent each channel.", [0112]);
Strimling does not expressly disclose but Alvarado teaches:
generating a forward commodity contract between the first user and the second user based on the received transaction input data, comprising applying one or more unit transformations to the respective transportation capacity unit.           Per BRI, this limitation's meaning includes any forward contract regarding any item which is shipped / transported  ("A position is a specific asset or obligation traded in a market related to a commodity delivered over a network, such as the wholesale electricity market, the electricity derivatives market, and related markets. A price risk instrument refers to a position taken for delivery or settlement at a prospective time T in the future in the market and may include, for example, forward contracts, futures contacts, congestion compensations contracts, such as TCCs and FTRS, price Swaps, basis Swaps, option contracts, and other derivative contracts.", [col. 7: 49 - 58]), and see [ABSTRACT]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Strimling to incorporate the teachings of Alvarado because Strimling would be more efficient if it were to expressly incorporate forward contracts which are quite common in the delivery industry. ("Various approaches have been proposed to manage the price risk of electricity. For example, a generator can hedge against the risk that the price of electricity will fall at a particular electricity location via a forward contract.", [col. 2: 14 - 17]) of Alvarado.
Regarding claims 2, 10, and 18:
Strimling and Alvarado have the limitations of claims 1, 9, and 17:
Alvarado further teaches:
wherein generating the forward commodity contract comprises generating one or more definitions for: an affiliate, an agreement, an interest rate, an assigning party, a bankrupt entity, a business day, a buyer, a claiming party, a claim, a confirmation, a contract price, a contract value, a contractual currency, one or more costs, a defaulting party, a default rate, delivery, an early termination date, an effective date, an event of default, one or more force majeure terms, general terms and conditions, independent amount, one or more letters of credit, a margin party, a non-defaulting party, an option, an option buyer, an option seller, one or more parties, a payment date, one or more performance assurance terms, a person, a premium, a present value discount rate, an ask yield, a product, a recording, a replacement value, a seller, a settlement amount, taxes, a term, a terminated transaction, a termination payment, a termination replacement price, a termination replacement transaction, a trade date, a transaction, the respective transportation capacity unit, one or more confirmation terms, one or more inconsistency terms, one or more remedies, one or more notices, one or more closeout setoff terms, credit support, grant of security interest, one or more liabilities, one or more damages, one or more representations, one or more warranties, indemnification, a successor, one or more dispute resolution terms, severability, confidentiality, one or more limitations, or combinations thereof.   ("To fulfill the remainder of the underlying position Z at prospective time T, the market participant takes the position Z-Py in the spot market at time T. The hedge costsy'F.), [col. 9: 15 - 18]) ]), a position on a forward contract may be taken.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Strimling to incorporate the teachings of Alvarado because Strimling would be more efficient if it were to expressly incorporate forward contracts which are quite common in the delivery industry. ("Various approaches have been proposed to manage the price risk of electricity. For example, a generator can hedge against the risk that the price of electricity will fall at a particular electricity location via a forward contract.", [col. 2: 14 - 17]) of Alvarado.
Regarding claims 3, 11, and 19:
Strimling and Alvarado have the limitations of claims 1, 9, and 17:
Alvarado further teaches:
wherein generating the forward commodity contract comprises generating a futures specification contract, a swap and derivative specification contract, a financial swap specification contract, a financial option specification contract, a financial exchanged traded futures specification contract, a financial exchanged traded fund specification contract, an asset backed security specification contract, a physical swap specification contract, a physical option specification contract, or combinations thereof.  ("These and other needs are addressed by the present invention, in which a combination of multiple price risk instruments, e.g. futures contracts, congestion compensation contracts, etc., is selected in a particular proportion that reduces or even eliminates the Spatial Price Risk associated with congestion. In contrast with other techniques, the price risk instruments need not be traded at the location in which the market participant is interested; thus, the market participant is free to choose among the most liquid of the available price risk instruments, such as futures contracts and possibly FTRS.", [col. 3: 36 - 46])
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Strimling to incorporate the teachings of Alvarado because Strimling would be more efficient if it were to expressly incorporate forward contracts which are quite common in the delivery industry. ("Various approaches have been proposed to manage the price risk of electricity. For example, a generator can hedge against the risk that the price of electricity will fall at a particular electricity location via a forward contract.", [col. 2: 14 - 17]) of Alvarado.
Regarding claims 4, 12, and 20:
Strimling and Alvarado have the limitations of claims 1, 9, and 17:
Strimling further teaches:
wherein the received transaction input data comprises data corresponding to acceptance of the respective bid price or the respective offer price provided by the second user for the respective transportation capacity unit.   ("In the illustrated exemplary embodiment, the distribution parameters may be designed to set regional minimum and auto-acceptance quantities based on a request's location.", [0150]) and ("For example, a consumer or a group of consumers could use this analysis system to conduct an auction whereby producers and/or distribution intermediaries are bidding competitively for the right to supply to that consumer.", [0159]).and ("The consumer bids 2604 may then be combined with distribution parameters 816 and supply parameters 812 by analysis system 200 to generate an initial solution set of options that may be filtered according to prioritization and filtering rules 822 to generate a solution set 238 b for presentation to producer.", [0160]). 
Regarding claims 5 and 13:
Strimling and Alvarado have the limitations of claims 1 and 9:
Strimling further teaches:
The method of claim 1, further comprising: receiving transportation mode data from the first user, wherein the transportation mode data indicates a selection by the first user of one or more transportation vehicles for traveling from the first virtual hub to the second virtual hub, wherein the one or more transportation vehicles include the one or more seats, and wherein the one or more transportation vehicles comprise an automobile, an aircraft, an autonomous vehicle, a motorcycle, a bicycle, a boat, a bus, a subway car, a taxicab, a train, or a delivery vehicle; and ("It may also be beneficial to permutate customer preference relating to distribution parameters, to generate requests for product delivered by various modes, such as by truck, railcar or other means, or to generate requests for product delivered using a specific class of vehicle or specific affiliated delivery service provider.", [0145]) 
transmitting the market depth data based on the received transportation mode data.  ("In the illustrated exemplary embodiment, the widget 2801 on a given user's machine may then transmit 2802 a request, which may represent a consumer inquiry as previously described, to a central system. The central system may include an analysis system 200 configured to generate a solution set of options which may be transmitted back to the widget 2801 for presentation to the user 2803. The user may make a selection 2804, which may be transmitted to the central system 2805.", [0163]).
Regarding claims 6 and 14:
Strimling and Alvarado have the limitations of claims 1 and 9:
Alvarado further teaches:
scheduling delivery of the respective transportation capacity unit based on the forward commodity contract. ("Because the location for which a liquid forward and futures market exists is typically not the same location at which a particular market participant, such as a power generator, would like to make or take delivery, market participants using forward contracts to hedge their underlying positions incur basis risk because prices at different locations are not consistent.", [col. 2: 40 - 47]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Strimling to incorporate the teachings of Alvarado because Strimling would be more efficient if it were to expressly incorporate forward contracts which are quite common in the delivery industry. ("Various approaches have been proposed to manage the price risk of electricity. For example, a generator can hedge against the risk that the price of electricity will fall at a particular electricity location via a forward contract.", [col. 2: 14 - 17]) of Alvarado.

Claims 7, 8, 15, and 16 are rejected pursuant to 35 USC 103 as being unpatentable over Strimling (US20100114790A1), in view of Alvarado (US7634442B2), and in further view of Karonis (US7584123B1).
 
Regarding claims 7 and 15:
The combination of Strimling and Alvarado have the limitations of claims 1 and 9:
That combination does not expressly disclose, but Karonis teaches:
wherein the market depth data further comprises: a bid queue for the one or more bid prices, wherein the one or more bid prices are ranked in the bid queue from highest price to lowest price, and wherein respective bid prices of the same value are ranked by time in the bid queue; and an offer queue for the one or more offer prices, wherein the one or more offer prices are ranked in the offer queue from lowest price to highest price, and wherein respective offer prices of the same value are ranked by time in the offer queue.   ("For example, if the bid rate reaches or exceeds a first threshold level in the final five minutes of the auction, and the auction system is not adequately processing the bids (e.g., a bid queue has more than a predetermined number of bids queued), or the auction system determines that there is continued demand for auctionable units optionally based on the bid rate and/or page view of an event auction", [col.  10: 24 - 31]) and ("The Seller may also rank Bidders’ bids in an auction from highest to lowest (with some bids possibly being ranked equally to other bids) according to criteria determined by the Seller or otherwise.", [col. 13 : 54 - 57]) and ("This winning bid notification is for a uniform pricing auction, wherein the user is charged a per ticket clearing price corresponding to the lowest winning bid at the auction close,", [col. 44: 35 - 38]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified the combination of Strimling and Alvarado to incorporate the teachings of Karonis  because the resulting combination would be more efficient in terms of organizing the respective bids relation to whatever cargo was transported and bid upon from either a seller or a buyer's perspective.  See [ABSTRACT] of Karonis.
Regarding claims 8 and 16:
The combination of Strimling and Alvarado have the limitations of claims 1 and 9:
That combination does not expressly disclose, but Karonis teaches:
wherein: the respective bid price comprises an original bid price, a resale bid price, or a transfer bid price; and the respective offer price comprises an original offer price, a resale offer price, or a transfer offer price.  ("For example, if the bid rate reaches or exceeds a first threshold level in the final five minutes of the auction, and the auction system is not adequately processing the bids (e.g., a bid queue has more than a predetermined number of bids queued), or the auction system determines that there is continued demand for auctionable units optionally based on the bid rate and/or page view of an event auction", [col.  10: 24 - 31]) and ("The Seller may also rank Bidders’ bids in an auction from highest to lowest (with some bids possibly being ranked equally to other bids) according to criteria determined by the Seller or otherwise.", [col. 13 : 54 - 57]) and ("This winning bid notification is for a uniform pricing auction, wherein the user is charged a per ticket clearing price corresponding to the lowest winning bid at the auction close,", [col. 44: 35 - 38]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified the combination of Strimling and Alvarado to incorporate the teachings of Karonis  because the resulting combination would be more efficient in terms of organizing the respective bids relation to whatever cargo was transported and bid upon from either a seller or a buyer's perspective.  See [ABSTRACT] of Karonis.


Conclusion



The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form 892.
Riggs (US20020065738A1) - A logistics system manages the shipments of goods supplied from a plurality of different shippers by a plurality of carriers. It has a variety of modules integrated with each other to perform various functionalities. For example, it may have a purchasing module evaluating proposals by shippers for respective shipments of goods and awarding contracts for the shipments to the plurality of carriers. It may have an optimization module analyzing the proposals and informing the purchasing module if an opportunity exists for at least some of the shipments to be consolidated, in which case at least one contract awarded by the purchasing module is for a consolidated group of the shipments. It may have a contract administration module maintaining information relating to the status of proposals received and contracts awarded by the purchasing module. It may have a scheduling module scheduling shipments according to the awarded contracts. It may also have a shipment management module tracking the status of shipments awarded by the purchasing module and scheduled by said scheduling module. It may further have a financial module authorizing payments according to the status of shipments tracked by the shipment management module are passed between first and second asynchronous clock domains.
Dube (US20160321609A1) - A method includes obtaining a demand specification specifying a plurality of multi-modal freight shipment scenarios, each of the multi-modal freight shipment scenarios including at least a destination and an origin, generating, with a booking tool, a plurality of feasible multi-modal routes for each of the multi-modal freight shipment scenarios using route information from a carrier database, determining a plurality of business compliant routes among the plurality of feasible multi-modal routes for each of the multi-modal freight shipment scenarios using a rules specification specifying different business rules for each of the multi-modal freight shipment scenarios, comparing the multi-modal freight shipment scenarios by the business compliant routes determined for each respective one of the multi-modal freight shipment scenarios, and identifying at least one business rule, among the different business rules, affecting an aggregate cost-savings using the comparison of the multi-modal freight shipment scenarios. 
Burnett (US20160224935A1) - A system for optimizing selection of a carrier for a shipment at a shipment location includes an interaction optimization platform. The interaction optimization platform has a carrier interface and a progress interface. The carrier interface is configured to display, on a carrier display device, carrier data fields for receiving carrier information regarding equipment capabilities and/or availability corresponding to a carrier. The progress interface is configured to display, on the shipper display device, shipment information comprising the shipment location. A server is configured to, by execution of the interaction optimization platform, perform operations including receiving electronic data comprising the shipment information. Also, the server compares the shipment location to locations stored in a server memory. Data is transmitted to the carrier interface that includes an indication that the shipment location is within a predefined distance from at least one of the locations and also transmitting location features including a location name.
Pollak (US20140324633A1) - A computer system and associated methods for implementing an online freight services marketplace. Freight service offerings posted to the marketplace by carriers are matched to freight service requests from shippers. Compound service offerings are formed from freight service offerings having service parameters (lane, space, transit time, availability, price, and status) that accommodate load parameters (origin, destination, size, and weight) of the freight service request. Compound service offerings selected by the shipper are provisioned and reserved for subsequent dispatch. Role-based access controls within the marketplace restrict visibility of confidential information, such as carrier pricing and shipper identity. Automatic freight transaction facilitation includes shipper payment processing and shipping document generation. Status tracking capability may be augmented with alert messaging and/or in-transit re-planning to minimize the impact of common issues that threaten to defeat a shipment in progress..
Betancourt (US20120078743A1) - A marketplace may be provided to allow posting of transport jobs and bidding on various aspects of the transport jobs. For example, a carrier may bid on transportation of cargo while fuel providers may bid on the fuel provision. In some arrangements, the carriers may solicit bids for a fueling portion of a transport job that they wish to bid on, have already bid on or have won. Transport may correspond to the physical conveyance of cargo from origin to destination and may include vehicle costs, driver costs, carrier fees and the like. Fuel costs may refer to the cost of fuel and/or pumping fees. A system may automatically generate suggested routes for transport and determine a projected amount of fuel needed for the trip. Additionally, the system may automatically identify potential or projected refueling locations and select refueling stations or providers based thereon.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850. The examiner can normally be reached 9 - 5, M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached at (571) 270-0508. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/MATTHEW COBB/Examiner, Art Unit 3698           
/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698